Citation Nr: 0616872	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  95-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for lumbosacral spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
May 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision in which 
the RO denied service connection for back and shoulder 
disabilities.  The veteran filed a notice of disagreement 
(NOD) in April 1994, and the RO issued a statement of the 
case (SOC) in May 1994.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later in May 1994.

In June 1998, the veteran testified before RO personnel; a 
transcript of that hearing is of record.  In May 2002, the 
veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.

In December 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to consider evidence 
developed by the Board but not considered by the RO was later 
held to be invalid.  See  Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence in June 2003, he Board remanded 
these matters on appeal to the RO for consideration of the 
evidence developed by the Board, as well as for compliance 
with the duty to notify and assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA)(addressed in more detail 
below After consideration of the evidence obtained by the 
Board and completing the other requested action, the RO 
continued denial of the veteran's claims (as reflected in the 
August 2003 supplemental SOC (SSOC)).

In a July 27, 2004 decision, the Board denied the veteran's 
claims on appeal.  In August 2004, the veteran filed a motion 
for reconsideration of the July 2004 Board decision.  In 
September 2004, a Deputy Vice-Chairman of the Board denied 
the veteran's motion for reconsideration under the provisions 
of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 
20.1000, 20.1001 (2004).

By decision of February 2005, the Board vacated its July 2004 
decision, pursuant to 38 C.F.R. § 20.904 (2004); also in 
February 2005, the Board entered a new, separate decision 
denying service connection for a shoulder disability, and 
remanding the matters of service connection for cervical 
spine and  lumbosacral spine disabilities to the RO for due 
process development and readjudication.  After completing the 
requested actions, the RO continued the denial of the claims 
(as reflected in November 2005 and January 2006 SSOCs), and 
returned these matters to the Board for further appellate 
consideration.    

As a final preliminary matter, the Board notes that it 
appears that the veteran has perfected an appeal on a 
separate issue that the RO has not yet certified to the 
Board.  At such time that the RO certifies that issue to the 
Board, a separate decision on that matter will be entered.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The most probative medical evidence establishes that 
current cervical spine disability was not incurred in or 
aggravated by the veteran's active service.

3.  The most probative medical evidence establishes that 
current cervical lumbosacral spine disability was not 
incurred in or aggravated by the veteran's active service.


CONCLUSION OF LAW

1.  The criteria for service connection for cervical spine 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  The criteria for service connection for lumbosacral spine 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for a cervical spine disability and for a 
lumbosacral spine disability has been accomplished.

In July 2001, June 2003 and February 2005 notice letters, the 
RO advised the appellant and his representative of VA's 
responsibilities to notify and assist the appellant in his 
claims, and what was required to prove his claims for service 
connection; the RO explained the information and/or evidence 
required from him, including medical evidence showing a 
current disability, as well as evidence that establishes a 
plausible relationship between the claimed disabilities and 
service.  Further, through the March 1994 rating decision, a 
May 1994 SOC, and August 1995, October 1995, February 1998, 
July 2001, November 2001, August 2003, November 2005, and 
January 2006 SSOCs, the RO notified the appellant and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of each claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that the July 2001, June 2003, and 
February 2005 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the July 2001 and June 2003 letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies; requested that the veteran identify 
and provide the necessary releases for any medical providers 
from whom he wanted the RO obtain and consider evidence; and 
invited the veteran to submit any additional evidence in 
support of his claims.  These points were reiterated in the 
February 2005 letter.  The latter notice letter also 
specified that the veteran should send in any medical records 
he had; that the RO would obtain any private medical records 
for which sufficient information and authorization was 
furnished; and that the RO would also obtain an pertinent VA 
records if the veteran identified the date(s) and place(s) of 
treatment.  The February 2005 letter also informed the 
veteran that he could send in any evidence or information in 
his possession that he thought would support his claims.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the March 1994 rating action on appeal; however, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, more than 6 years after the 
March 1994 rating decision on appeal. Moreover, the Board 
finds that any delay in issuing section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, the veteran 
was provided several opportunities to submit information and 
evidence in support of his claim in response to the rating 
decision on appeal, SOC, SSOCs up to November 2005, and 
notice letters in 200 and 2003.  After the most recent, 
February 2005 notice letter (which essentially completed VA's 
notice requirements), the veteran was given yet another 
opportunity to respond before his claim was readjudicated on 
the basis of all the evidence of record nearly one year later 
in January 2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the RO has not provided any notice regarding the degree of 
disability or effective date.  However, as the Board's 
decision herein denies the appellant's claims for service 
connection for a cervical spine disability and for a 
lumbosacral spine disability, no rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claims.  As 
a result, the RO has obtained the veteran's service medical 
records and VA medical records; the RO also has arranged for 
the veteran to undergo VA examinations in connection with his 
claims in October 1993 and March 2003, reports of which are 
of record.  Moreover, the veteran has been given the 
opportunity to submit evidence and argument to support his 
claim, which he has done; the veteran has submitted private 
medical records in his possession.  The veteran's RO and 
Board hearing transcripts also are of record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent records, in addition to those noted above, that 
need to be obtained.  In fact, in February 2006, the veteran 
submitted a statement that he had no other information or 
evidence to submit.

The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claim. In this regard, the Board notes 
that the RO has made several attempts to obtain all the 
service medical records identified by the veteran.  The Board 
finds that RO's actions have been reasonable and appropriate, 
and that no further efforts in this regard is warranted.  
Additionally, the veteran has reported that he was treated in 
the 1960s and 1970s through his employment health insurance, 
but that these records are not available because they were 
destroyed.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.  Background

Available service medical records show that on  enlistment 
examination in August 1963, the veteran's upper extremities, 
lower extremities, spine, neck and neurological system were 
all normal. On his Report of Medical History, the veteran 
noted no swollen or painful joints and no painful shoulder, 
and stated he was in excellent health.  Service records dated 
in December 1963 show complaints of neck and back pain 
without diagnosis or treatment. In January 1964, it was again 
noted that the veteran had complaints of severe pain in his 
neck and back.  Records from the Army Hospital at Fort Dix, 
dated in January 1964, show that the veteran was treated for 
an upper respiratory infection and cellulitis of his right 
hand and arm.  On April 13, 1964, he was reported to have re-
injured his neck and back on the Army boxing team, and was 
sent to the orthopedic clinic; no orthopedic clinic records 
are available.  The report of his April 28, 1964, separation 
examination shows his spine, upper extremities, lower 
extremities, neck and neurological system to be normal. On 
his Report of Medical History completed in connection with 
that examination, the veteran stated that he suffered from 
neck and back injuries aggravated while boxing in service, 
and that he had a twelve-year history of acute neck and back 
injuries resulting from boxing.  However, he denied swollen 
or painful joints or a painful shoulder and stated he had 
never worn a back brace or support. The physician reviewing 
the form noted that the veteran had spasm in his neck 
secondary to hyperextension injuries from boxing that were in 
existence prior to service.  He further noted that the 
veteran did not go to see a doctor because he wanted to go to 
the Olympics.

In September 1968, the veteran underwent an Army Reserves 
quadrennial examination.  The examiner noted a normal neck, 
spine, upper extremities, lower extremities, and neurological 
system.  He was deemed qualified for retention.  On his 
contemporaneous Report of Medical History, the veteran stated 
that his health was poor due to back and neck injuries. He 
reported that he had a painful shoulder or elbow, and had 
worn a back brace or support, but had no swollen or painful 
joints.  He stated that he had been rejected for Special 
Forces in May 1963.

During his RO and Board hearings, and in various statements, 
the veteran asserted a medical relationship between current 
cervical and lumbar spine disabilities and service.  He has 
indicated that he has had problems since discharge with his 
neck and back, and that he was treated in the 1960s and 1970s 
through his employment health insurance; however, he also 
acknowledged that these records are not available because 
they were destroyed. 

The first documented post-service record medical treatment is 
in 1991, after the veteran suffered an on the job injury to 
his neck, back and shoulder.  As reported in his claims for 
workers compensation and social security benefits, in March 
1991, the veteran reported that he tripped on an object where 
he worked as a teacher, flipped over and landed on his 
shoulders, neck and back.  He has been diagnosed with a 
variety of disabilities related to this incident, including 
lumbar radiculopathy, traumatic cervicodorsal and lumbosacral 
derangement, and chronic cervical and lumbosacral strain.  
Medical evidence shows that he still receives treatment for 
cervical and lumbar spine conditions.  He was awarded both 
workers' compensation and Social Security Administration 
(SSA) disability benefits in connection with his 1991 on the 
job injury.

With regard to a relationship between the veteran's current 
disabilities and his active service, the majority of the 
medical evidence does not discuss his experiences in service, 
instead it relates the veteran's current treatment and 
disabilities to his 1991 work related injury.  

In a June 1991 statement, Dr. Radna states that the veteran's 
symptoms were caused by the alleged accident [in 1991].  

In a December 1991 private chiropractic record, F. J. 
Crifasi, opined that the symptoms described by the veteran 
were caused by the alleged accident at work.  The diagnoses 
were marked partial disability, traumatic lumbosacral 
radiculopathy, cervicobrachial neuritis, and myofascitis.    

In an April 1992 letter, Dr. Amode notes that the veteran 
suffered an on the job injury then had symptoms and that the 
veteran denied any significant past medical history referable 
to symptoms of pain in his neck and lower back.  His 
diagnostic opinion was marked cervical strain and marked 
lumbar strain.  Dr. Amode opined that if the history is 
correct, the alleged accident of March 1991, as described by 
the veteran, may be the competent producing cause of the 
complaints.  

In an October 1993 letter, Harold Fishbone, M.D. stated that 
the veteran tripped and fell while working in 1991.  He 
sustained injuries to his neck and back.  The veteran 
reported his past history as an appendectomy, but no other 
injuries or operations.  The impression was that the veteran 
showed signs of chronic cervical and lumbosacral sprain.  

In October 1993, the veteran underwent VA spine and general 
medical examinations. There is no mention of his 1991 on the 
job injury in these reports. The only diagnosis provided was 
status post trauma to neck and back in 1963-64.

In a November 1993 private medical record, Dr. Roth notes 
that the veteran's low back pain began in 1991 when he 
tripped and fell over an object.

In an August 1997 letter, J. L. Greenberg, D.C. stated that 
the veteran was under his care for cervico-brachial syndrome 
and lumbar neuritis and in a May 1998 letter, Mr. Greenberg 
stated that the veteran had been treated for severe spinal 
injuries since March 1991.  

In an April 2002 letter by Dr. Vargas, he only addresses the 
veteran's neck disabilities, and asserts that neck X-rays 
suggest that there is a strong possibility that the veteran's 
degenerative joint disease in the neck could have been 
accelerated by injuries sustained from boxing during service 
in 1963 or 1964.

A March 2003 VA spine examination report includes discussion 
of the veteran's service medical records, the veteran's 
medical history as reported by the veteran, the veteran's on 
the job injury in 1991, and evaluation of the veteran's 
current disability of the neck and back.  The diagnosis was 
degenerative disc disease of the spine.  The examiner 
concluded opined although the veteran had neck and back 
problems prior to service and during service, these problems 
were "mild" and did not prevent him from boxing, and that his 
"real problems developed since [his] trauma in 1991 
(nonservice- connected)." 

In a November 2003 letter, Dr. Vargas stated that the veteran 
had been receiving physical therapy for work related injuries 
from November 2002 to November 2003.  

In a January 2004 letter, Dr. Friedman stated that the 
veteran has osteoarthritis of the neck and back with cervical 
and lumbar nerve root irritation and that he needed special 
equipment for exercising in order to mitigate further pain 
and disability resulting from boxing injuries the veteran 
sustained in 1963-64 while in the military. 

An August 2005 private medical record from K. Buekers, M.D., 
reveals that the veteran complained of neck and low back 
pain.  The veteran reported having had neck pain since the 
age of fourteen and in 1990 at work falling over a portable 
sewing machine and developed neck, lower back, and shoulder 
pain.  The impression was cervical myofascitis, cervical 
radiculopathy, muscle spasm, lumbar radiculopathy, and lumbar 
myofascitis.  

III.  Analysis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. §1131.  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d).  Service connection 
requires findings as to the existence of a current disability 
and of a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

The veteran has asserted that his problems with his cervical 
spine and lumbosacral spine began in service and have been 
continuous since discharge.  He maintains that his 1991 
injury merely aggravated his already damaged cervical and 
lumbosacral spine.  He further contends that because he has 
been awarded workers' compensation and SSA disability 
benefits, he should be awarded VA benefits as well.

The evidence of record clearly establishes that the veteran 
has current cervical spine and lumbosacral spine 
disabilities.  However, an indicated above, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also that these disabilities are medically 
related to service.  

The Board recognizes that not all of the veteran's service 
medical records are available for review and are presumed 
lost or destroyed.  As such., the Board has carefully 
considered the veteran's statements and testimony that he 
injured his back in service.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

However, even if the Board were to accept, as credible, the 
veteran's assertions of in-service injury, each claim would 
still have to be because there is no persuasive evidence of a 
nexus between any current cervical and lumbosacral spine 
disabilities and service.  

Service medical records reflect that, on two occasions, the 
veteran was evaluated for complaints of pain in his neck and 
back.  An April 1964 record noted that the veteran reported 
to have re-injured his neck and back and was sent to the 
orthopedic clinic.  However, there is no medical evidence 
that a chronic neck or back disability was present in 
service.  No neck or back abnormality was shown on separation 
examination from active service in 1964 or during a 1968 Army 
Reserves quadrennial examination, and the veteran did not 
then complain of neck or back problems.  Although the veteran 
has maintained that he has had continued to have cervical and 
lumbosacral back pain since service, this assertion is 
contradicted by Dr. Amode's  1992 notation that the veteran 
then denied any significant symptoms associated with the neck 
and lower back prior to his work-related injury.  In any 
event, regardless of any assertions now advanced in 
connection with the appeal, the fact remains that the 
contemporaneous medical evidence clearly reflects that no 
pathology of the back was present at the time of the 
separation examination or during the 1968 Army Reserve 
examination.  

The Board points out that, post service, the earliest 
documented diagnosis of any cervical or lumbosacral spine 
disability was in December 1991, over 25 years after the 
appellant's discharge from service.  The passage of so many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection. See Maxson v. Gober, 
230 F.3f 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Moreover, in this case, the medical 
record reflects an intervening injury in March 1991, when the 
veteran tripped and fell over an object at work and sustained 
injuries to his back.  Shortly thereafter, in December 1991, 
Dr. Crifasi diagnosed traumatic lumbosacral radiculopathy, 
cervicobrachial neuritis, and myofascitis and opined that the 
veteran's back related symptoms were caused by his work-
related injury.

Further, the Board finds that the veteran's assertions as to 
a medical relationship between current neck and back problems 
and service are not supported by persuasive evidence. 

As regards the  cervical spine disability, the Board notes 
that in an April 2002 letter, Dr. Vargas opined that there is 
a strong possibility that the veteran's degenerative joint 
disease of the neck could have been accelerated by injuries 
sustained from boxing during service.  The Board finds that 
such an opinion is too speculative in nature to support a 
grant of service connection.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  See also Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  As such, Dr. 
Vargas' opinion is of limited probative value.  Furthermore, 
Dr. Vargas' statement does not address the veteran's 1991 
work related injury or his service medical records, and, 
during the veteran May 2002 Board hearing, the veteran 
testified that the doctor had not seen these records.  

As regards both the cervical and lumbosacral spine,  the 
record includes a statement from Dr. Friedman that relates 
the veteran's current spine disabilities to injuries he 
sustained from boxing during service.  However, the Board  
finds that this evidence is not persuasive.  Dr. Friedman did 
not indicate which medical records he had reviewed, or 
provide a specific evidentiary or medical basis for his 
conclusion; as such, the Board can only conclude that the 
opinion was based  on the veteran's own reported medical 
history.  As evidenced by Dr. Friedman's own reports, 
however, such reported history did not include any comments 
about the absence of medical evidence of any back problems at 
separation from service, or  reference to the post-service 
work related incident involving injury to the back noted 
above. The Board notes that as a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, as here, incomplete) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown,  5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).   

By contrast, the Board finds probative the March 2003 VA 
examiner's opinion that the veteran's current cervical spine 
and lumbosacral spine disabilities resulted from his 1991 
work related injury.  That opinion is more definitive; 
further, the examiner had an opportunity to review all of the 
veteran's medical records, and his examination report and 
opinion indicate that a thorough review was undertaken.  His 
opinion addresses specific information from the veteran's 
service records, and his 1991 on the job injury.  
Additionally, the VA examiner had the opportunity to apply 
the information gathered from his review of the records to 
his examination of the veteran's disability prior to making a 
determination as medical etiology of current cervical and 
lumbar spine disabilities.  On the other hand, as 
acknowledged by the veteran in the May 2002 Board hearing, 
Dr. Vargas's opinion was not based on review of the veteran's 
medical records; this is reflected in its failure to discuss 
the entirety of his medical history.

In view of the foregoing, the Board must conclude that the 
March 2003 VA medical opinion-that weighs against each 
claim-constitutes the most probative (persuasive) evidence 
on the question of medical nexus between current cervical 
spine and lumbosacral spine disabilities and service.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence addressed above, the 
Board has considered the assertions advanced by the veteran 
in connection with each claim on appeal.   However, as 
indicated above, each claim turns on a medical matter.  As 
the veteran is a layman not shown to possess appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter-to include questions 
as to etiology of currently claimed disabilities.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App.183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge). 

For all the foregoing reasons, each claim on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbosacral spine disability is 
denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


